DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections

Claims 8 and 9 objected to because of the following informalities:  
Claims refer to ‘third apparatus’, about which, the specification is not explicit. 
Appropriate correction is required.
For purpose of continuing prosecution, examiner will assume that the third apparatus may be a  network coordinator apparatus, as cited in [0070] of the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Taranto et al. (WO-2017032463-A1) in view of Grover et el., “Jamming and Anti-jamming Techniques in Wireless Networks: A Survey”, Int. J. Ad Hoc and Ubiquitous Computing.
Claims 1, 13, and 20:
Regarding claim 1, Taranto teaches ‘an apparatus, comprising: at least one processor; and at least one memory’ (Network node 40 in Fig. 4 includes processor and memory) ‘including a computer program code’ (see Pg. 7, lines 2-5), wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to:
‘determine that interference may occur in a wireless network the apparatus is connected to, wherein determining that interference may occur in the wireless network the apparatus is connected to comprises detecting a jammer’ (Taranto: [Abstract], “The method comprises obtaining channel quality indicators for the plurality of sub-carriers, and estimating a link quality over a bandwidth corresponding to a set of the plurality of sub-carriers”; Pg. 16, line 26, “presence of an interference source on a given sub-channel/sub-carrier”; interference source may be considered as a jammer); 
‘obtain a first link that is of a first type’ (link with interference present in the subcarrier, as disclosed above, may be considered the link of first type);
‘obtain a second link that is of a second type’ (link with interference absent in the subcarrier, as disclosed above, may be considered the link of first type);
‘determine data to be transmitted to another apparatus connected to the wireless network’ (Taranto: Fig. 1; communication from AP 40 that may include data transmission, to be happening with STA 1; Fig. 3, step S32, scheduling a first terminal device);
‘determine that a transmission occurs in the first link’ (Taranto: Fig. 3, step S3 of selecting a sub-channel, which may be considered the first link); and
‘transmit the data in the second link’ (Taranto: Fig. 3, steps S4 and S5; data is transmitted through the new sub-channel, which may be considered the second link). 
Taranto however fails to expressly teach, ‘wherein the transmission in the first link has a longer duration than transmitting the data in the second link and the transmission in the first link and transmitting the data in the second link overlap in time’, because Taranto does not expressly teach simultaneous transmission through both the first link and the second link. 
Grover in the same field of endeavor for evasion of the jammer, teaches multipath routing, “Evasion scheme refers to the spatial retreat of a base station when jamming is detected. Multipath routing takes place when there are multiple data routes between a node and a base station” (Grover: § 4.1.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Grover with that of Taranto to use multipath routing of data in case of jamming to get better throughput, as disclosed by Grover (§ 4.1.3, line 14).
Taranto teaches, ‘wherein the transmission in the first link comprises transmitting the data in the first link using a modulation and coding scheme that has a lower data rate than a modulation and coding scheme of the second link’ (Taranto: Pg. 20, lines 2-6, “In case of a noise limited link, the MCS selection method of the AP 40 changes to a more robust/slower/lower MCS when a packet/frame error rate is found to be too high. In case the link is interference limited, the MCS selection method changes to a less robust/faster/higher MCS.”; first link is the link with high interference/jamming, as discussed above).

Claim 13 is a method performed by the apparatus of claim 1. Claim is a change in category with respect to claim 1. Claim elements are discussed above in claim 1. Claim is rejected based on rejection of claim 1.
Claim 20 is for a  non-transitory computer readable medium. The claim is change in category with respect to claim 1. Claim elements are discussed above in claim 1. Claim is rejected based on rejection of claim 1.

Claims 2 and 14:
Regarding claim 2, combination of Taranto and Grover teaches ’the apparatus according to claim 1’ (discussed above), ‘wherein the apparatus operates in a multi-link mode and the first link and the second link are part of a multi-link operation’ (implied by disclosure above in claim 1 regarding multipath routing as disclosed by Grover).
Claim 14 is a method performed by the apparatus of claim 2. Claim is a change in category with respect to claim 2. Claim elements are discussed above in claim 2. Claim is rejected based on rejection of claim 2.

Claims 3 and 15:
Regarding claim 3. combination of Taranto and Grover teaches ’the apparatus according to claim 1’ (discussed above), ‘wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus to postpone channel access after detecting the jammer’ (Taranto: Pg. 3, lines 23-26,  “In this procedure, when quality of the sub-carriers/sub-channel allocated to a certain STA degrades, the AP allocates a new link/sub-channel with possibly better quality. However, there is a considerable delay before the appropriate MCS for the new link/sub-channel is in place as the STA cannot know in advance what MCS is to be selected”; delay in above disclosure implies postponing).
Claim 15 is a method performed by the apparatus of claim 3. Claim is a change in category with respect to claim 3. Claim elements are discussed above in claim 3. Claim is rejected based on rejection of claim 3.

Claims 4 and 16:
Regarding claim 4, combination of Taranto and Grover teaches ’the apparatus according to claim 1’ (discussed above).  
Taranto however does not expressly teach, ‘wherein transmitting the data in the second link is initiated when the transmission in the first link is ongoing’.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the disclosure by Grover regarding multipath routing as discussed above in claim 1 and come up with the claimed invention motivated by increasing throughput by use of multiple channels and use of interference limited channels as discussed above in claim 1.
Claim 16 is a method performed by the apparatus of claim 4. Claim is a change in category with respect to claim 4. Claim elements are discussed above in claim 4. Claim is rejected based on rejection of claim 4.
Claims 5 and 17:
Regarding claim 5, combination of Taranto and Grover teaches ’the apparatus according to claim 1’ (discussed above), ‘wherein transmitting the data in the second link is entirely overlapped by the transmission in the first link’ (implied by the disclosure in Taranto, “Changing to a less robust MCS allows the same amount of data to be transmitted in a shorter period of time” and that the whole transmission should be within the TXOP and the transmission in the second link starts after the start of transmission in the first link; Second link uses less robust MCS scheme because of being limited interference or interference free).
Claim 17 is a method performed by the apparatus of claim 5. Claim is a change in category with respect to claim 5. Claim elements are discussed above in claim 5. Claim is rejected based on rejection of claim 5.

Claims 6 and 18:
Regarding claim 6, combination of Taranto and Grover teaches ’the apparatus according to claim 1’ (discussed above), ‘wherein obtaining the first link and obtaining the second link are performed jointly’ (implied by disclosure by Taranto in [Abstract], “The method comprises obtaining channel quality indicators for the plurality of sub-carriers, and estimating a link quality over a bandwidth corresponding to a set of the plurality of sub-carriers”; evaluation of the first link and the second link are done at the same time by evaluation of channel quality).
Claim 18 is a method performed by the apparatus of claim 6. Claim is a change in category with respect to claim 6. Claim elements are discussed above in claim 6. Claim is rejected based on rejection of claim 6.
Claims 7 and 19:
Regarding claim 7, combination of Taranto and Grover teaches ’the apparatus according to claim 1’ (discussed above).  
Taranto however does not expressly teach, ‘wherein the first link and the second link are obtained based, at least partly, on received signal strength, bandwidth aggregation opportunities or a guaranteeing condition associated with time’.
Grover in the same field of endeavor teaches the claim (Grover: § 4.1, “Reactive jamming conducted at the sender end can be detected by checking received signal strength”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the disclosure by Grover regarding signal strength, a very commonly used indicator for channel quality, so as to choose proper MCS value for the channel selected for data transmission, for reduction of packet error rate through the data channel. 
Claim 19 is a method performed by the apparatus of claim 7. Claim is a change in category with respect to claim 7. Claim elements are discussed above in claim 7. Claim is rejected based on rejection of claim 7.

Regarding claim 8, combination of Taranto and Grover teaches ’the apparatus according to claim 1’ (discussed above). 
Though combination of Taranto and Grover does not expressly teach, ‘wherein the transmission occurring in the first link is caused by a third apparatus’, presence of a network coordinator, which may be considered a third apparatus and discussed above in claim objections section, is implied in a communication system for configuration of resources to the network nodes.

Regarding claim 9, combination of Taranto and Grover teaches ’the apparatus according to claim 8’ (discussed above). 
Though combination of Taranto and Grover does not expressly teach, ‘wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus to acquire a duration of the transmission occurring in the first link, that is caused by the third apparatus, and to determine the duration of transmitting the data in the second link based on the acquired duration of the transmission occurring in the first link’, the claim would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. All the communications are required to be completed within the transmission opportunity acquired or granted by a node for communication.

Regarding claim 10, combination of Taranto and Grover teaches ’the apparatus according to claim 1’ (discussed above), ‘wherein jammer is a reactive jammer’ (Grover: § 2.1.2).

Regarding claim 11, combination of Taranto and Grover teaches ’the apparatus according to claim 1’ (discussed above), wherein the at least one memory and computer program code are further configured, with the at least one processor, ‘to cause the apparatus to obtain at least one further link that is of the first type’. 
Taranto does not expressly teach but Grover in the same field of endeavor teaches the claim (Grover: §2.1.3., “In addition to being either proactive or reactive, they can either work on a single channel to conserve energy or jam multiple channels and maximize the jamming throughput irrespective of the energy usage”; jamming multiple channels imply there may be more than one link of the first type).

`	Regarding claim 12, combination of Taranto and Grover teaches ’the apparatus according to claim 10’ (discussed above). 
Though combination of Taranto and Grover does not expressly teach,  ‘wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus to obtain at least one further link that is of the first type after determining that the jammer is capable of transmitting in a number of links that is higher than a determined number of links of the first type’, it would have been obvious to a person of ordinary skill in the art, to come up with the claimed invention based on disclosures by Grover:
a) jamming multiple channels at the same time as disclosed in § 2.1.3. and discussed above;
b) based on disclosure in  § 2.1.2, the jammer can jam other channels while the transmitter takes time to measure/receive channel quality information;
c) § 2.1.3, Par. 3,  “it can jam multiple channels at the same time”.
When multiple channels are jammed at the same time, the transmitter may not able to detect the interference in all of them.
Conclusion







The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0124863 A1 teaches about rerouting data to mitigate interference (Fig. 3, [0081]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895. The examiner can normally be reached Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462